Title: Thomas Jefferson to Archibald Stuart, 18 January 1820
From: Jefferson, Thomas
To: Stuart, Archibald


					
						Dear Sir
						
							Monticello
							Jan. 18. 20
						
					
					You will percieve by mr Garret’s note that your signature is required to the inclosed copy of Kosciuzko’s will which accordingly I request; and it may be necessary to express a doubt whether a scroll instead of a real seal will be recieved out of this state. it will be safest to add a seal of wax or wafer.
					The literary board has decided that the monies allowed to the different counties for the service of the year in their primary schools, if not expended in the year, revert to the fund, and cannot be claimed by the county afterwards. this produces a derelict or unclaimed fund which for the last two years amounts to probably 50,000.D. and as this requires a law to be reappropriated, we hope it will be given to the finishing our buildings which would enable us to open the University early in the ensuing year. ever & affectionately yours.
					
						
							Th: Jefferson
						
					
				